10/07/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 20-0415                            Case Number: DA 20-0415




__________________________________________________________________
  IN RE THE MARRIAGE OF

 MADISON HARRELL,
 n/k/a MADISON RAPP,
                                                 ORDER DISMISSING
              Petitioner/Appellant,              APPEAL

 vs.

 COLLIN HARRELL,

              Respondent/Appellee.


       This matter came before the Court on the parties’ Stipulated Motion to

Dismiss, filed pursuant to M.R.App. P. 16(5). Having considered the same, and for

good cause shown,

       IT IS HEREBY ORDERED that this matter is dismissed.

       DATED and electronically signed as indicated below.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                          October 7 2020